                                                           HLED _
                    IN THE UNITED STATES DISTRICy''^UI^^;-|^Jp^^
                 FOR THE SOUTHERN DISTRICT OF GEbRGIA
                               DUBLIN DIVISION    2015 SEP 2^ PH 12: 14 I

MARVIN HEWATT ENTERPRISES, INC.,
a Georgia corporation, and                       CLERK-
                                                       sn.LiSi
EXCELL OUTTOWN PROPERTIES, LLC,
a Georgia limited liability
company.


       Plaintiffs,                                           CV 317-064




       V.



LIBERTY SURPLUS INSURANCE
CORPORATION, a foreign corporation,
formed under the laws of the State
of New Hampshire,

       Defendant.




                                  ORDER




       On September 23, 2019, Plaintiffs and Defendant filed a "Joint

Stipulation for Dismissal With Prejudice," indicating that the

parties have reached a settlement.           In accordance with         Federal

Rule   of   Civil    Procedure   41(a)(1)(A)(ii),     IT   IS    ORDERED    that

Plaintiffs' claims against Defendant are             hereby DISMISSED WITH

PREJUDICE.     The Clerk is directed to CLOSE this case and TERMINATE


all motions and deadlines.       Each party shall bear their own

       ORDER   ENTERED    at   Augusta,   Georgia,    this             .^d^y    of

September, 2019.




                                          UNITED STATES DISTRICT        JUDGE
  Case 3:17-cv-00064-DHB-BKE Document 79 Filed 09/23/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       DUBLIN DIVISION



MARVIN HEWATT ENTERPRISES,
INC., a    Georgia corporation, and
EXCELL OUTTOWN PROPERTIES,
LLC, a     Georgia       limited   liability
company,


              Plaintiff,

vs.                                                 CASE NO. 3:I7-cv-00064-DHB-BKE


LIBERTY SURPLUS INSURANCE
CORPORATION,           a      foreign
corporation, formed under the laws of
the State of New Hampshire,

               Defendant.



            JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE


       The parties, by and through their undersigned counsel, file this Joint Stipulation for

Dismissal With Prejudice and notify the Court that this matter has been amicably resolved

between the parties and that the parties request the Court to dismiss this case with prejudice,

with each party to bear their own costs.

       Dated: September 23, 2019.

 GUILDAY LAW,P.A.                                ROBINSON & COLE LLP




 /s/William R. Sickler                           /s/Marc E. Haas
 George W. Hatch {Pro Hoc Vice)                  Gilbert L. Lee {Pro Hac Vice)
 Robert D. Fingar {Pro Hac Vice)                 Marc E. Haas {Pro Hac Vice)
 William R. Sickler {Pro Hac Vice)               666 Third Avenue, 20"^ Floor
 1983 Centre Pointe Blvd., Suite 200             New York, New York 10017
